United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41070
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ANGEL LOZANO-REYES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:04-CR-30-ALL
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Angel Lozano-Reyes appeals his guilty-plea conviction

and sentence for illegal reentry following deportation.       Lozano-

Reyes argues pursuant to Apprendi v. New Jersey, 530 U.S. 466

(2000), that Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998), should be overruled.   He concedes that his

constitutional argument is foreclosed by Almendarez-Torres, and

he raises it solely to preserve its further review by the Supreme

Court.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-41070
                                    -2-

       Apprendi did not overrule Almendarez-Torres.       See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    The Supreme Court’s recent decisions in Shepard

v. United States, 125 S. Ct. 1254, 1262-63 & n.5 (2005), United

States v. Booker, 125 S. Ct. 738 (2005), and Blakely v.

Washington, 124 S. Ct. 2531 (2004), also did not overrule

Almendarez-Torres.       We therefore must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).

       Lozano-Reyes contends that his sentence is invalid in light

of Booker because the sentencing judge applied the sentencing

guidelines as if they were mandatory.         We review for plain error.

United States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir.

2005), petition for cert. filed (July 25, 2005) (No. 05-5556).

To prevail under a plain error analysis, Lozano-Reyes must show,

among other things, that the error prejudiced him by adversely

affecting his substantial rights.       Id. at 733.

       Lozano-Reyes fails to identify anything in the record to

suggest that his sentence would have been any less had the court

applied the sentencing guidelines as advisory rather than

mandatory.     See id.    He thus fails to establish prejudice to his

substantial rights.      See id.   The judgment of the district court

is AFFIRMED.